DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities: The term “wherein a tensile strength of the first conductor is 200 MPa or more and 400 MPa or less, and wherein a tensile strength of the second conductor is not 200 MPa or more and 400 MPa or less” is intrepid to read “wherein a tensile strength of the first conductor is 200 MPa or more and 400 MPa or less, and wherein a tensile strength of the second conductor is [[not]] 200 MPa or more and 400 MPa or less” The examination will continue with the understanding the word “not” is removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak et al. (US 2017/0110222 hereinafter Liptak) in view of OSHIMA et al. (US 20170309369 hereinafter Oshima).

In regards to claim 1, Liptak discloses;” A cable comprising: a first electronic wire (Fig. 2 (102a)); a second electronic wire (Fig. 2 (104a)); wherein a diameter of the wire is 0.05 mm or more and 0.2 mm or less (paragraph 0053 where the strand conductor can be AWG 32 having a diameter of .2 mm), wherein a cross-sectional area of the conductor is 1.0 mm2 or more and 3 .0 mm2 ( A conductor of 7/32 i.e. seven stranded conductors forming an AWG 24 has a cross sectional area of .24 mm2) or less, wherein the insulating layer is disposed to be in close contact with the conductor (Fig. 2 (shown)), and wherein a release layer is provided between the first electronic wire and the jacket and between the second electronic wire and the jacket (Paragraph 0058 discloses using talc (Fig. 2 (114)) to form a release layer between the insulated wire 102a, 104a and the jacket insulation Fig. 2 (112)).”, but does not directly disclose;” wherein the conductor is a double twisted wire in which twisted wires formed by twisting a plurality of wires are twisted”
However, Liptak discloses each conductor are formed by seven stranded wires (Paragraph 0003) and shown in Fig. 3 the two insulated wires are twisted together.

Oshima discloses a seven stranded wire with a similar cross section having the seven wires twisted together to form a central conductor shown in figure 2 and described in paragraphs 0003 and 0004. It would have been obvious to one skilled in the art to use an industrial standard method of twisting stranded conductors together to form a unified conductor. Therefore, using the twisting of the stranded conductors together as disclosed by Oshima with the conductors disclosed by Liptak, the claimed invention id disclosed. 

In regards to claim 2, a modified Liptak discloses;” The cable according to claim 1, wherein the conductor is made of soft copper (Liptak Paragraph 0053 where elemental copper is disclosed, and copper used for wiring is malleable and capable of being pure and soft).”

In regards to claim 5, a modified Liptak discloses;” The cable according to claim 1, wherein the insulating layer has a solid structure which is not a foamed layer (Liptak Paragraph 0055 where the insulation layers a polyethylene and this material is not a foam).

In regards to claim 6, a modified Liptak discloses;” The cable according to claim 1, wherein the insulting layer includes a flame retardant polyolefin resin (polyethylene is a polyolefin).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak et al. (US 2017/0110222 hereinafter Liptak) in view of OSHIMA et al. (US 20170309369 hereinafter Oshima). as applied to claim1 above, and further in view of Calmont wire and cable (attached document hereinafter Calmont).

In regards to claim 3, a modified Liptak discloses;” The cable according to claim 1”, but does not directly disclose;” wherein a tensile strength of the conductor is 200 MPa or more and 400 MPa or less.”
However, Calmont discloses that a seven stranded wire AWG 24 wire as defined in claim 1 rejection has a breaking strength of 5.59 Kg. Using the understanding of breaking strength (BS) for a specific cross sectional area  the value of Kg/mm2 can be found. Therefore, for an AWG 24 seven stranded wire;
BS/ area = 5.59/ .23 mm2 = 24.3 Kg/mm2
This then converts to a tensile strength of 238.3 MPa
Therefore, the restriction of a tensile strength of 200 MPa to 400 Mpa requirement is met and the claimed invention is disclosed.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak et al. (US 2017/0110222 hereinafter Liptak) in view of OSHIMA et al. (US 20170309369 hereinafter Oshima) as applied to claim 1 above, and further in view of FISK conductor facts (document attached hereinafter Fisk).

In regards to claim 4, a modified Liptak discloses;” The cable according to claim 1”, but does not directly disclose;” wherein a breaking elongation of the conductor is 10% or more and 17% or less.”
However, Fisk discloses that a soft alloy (including pure copper) copper wire has an elongation of 10% to 20% dependent on the alloy content. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an elongation in the range of 10% to 17% due to the composition of the alloyed copper wire as disclosed by Liptak, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In re Aller, 105 USPQ 233. Therefore, the claimed invention is disclosed.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak et al. (US 2017/0110222 hereinafter Liptak) in view of OSHIMA et al. (US 20170309369 hereinafter Oshima) as applied to claim 1 above, and further in view of SUGITA et al. (US 20140182883 hereinafter Sugita).

In regards to claim 7, a modified Liptak discloses;” The cable according to claim 1”, but does not disclose;” wherein the jacket includes a plurality of layers, and an outermost layer of the plurality of layers is formed of polyurethane resin.”

However, Liptak discloses that the outer jacket is formed from a polyethylene (paragraph 0064)  which is a polyolefin.
Sugita discloses a twisted wire pair within an insulated jacket wherein the outer jacket is formed from a polyolefin such as polyurethane (paragraph 0009). It would have been obvious to one skilled in the art to select a jacket material based on the choice of the skilled artisan.
In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak et al. (US 2017/0110222 hereinafter Liptak) in view of OSHIMA et al. (US 20170309369 hereinafter Oshima) as applied to claim 1 above, and in view of Hayakawa et al. (US 9948047 hereinafter Hayakawa) in view of Calmont wire and cable (attached document hereinafter Calmont) and further in view of FISK conductor facts (document attached hereinafter Fisk).
In regards to claim 8, a modified Liptak discloses;” The cable according to claim 1”, but does not disclose; “further comprising: a third electronic wire and a fourth electronic wire having a diameter smaller than a diameter of the first electronic wire and the second electronic wire wherein each of the third electronic wire and the fourth electronic wire includes a conductor which is a twisted wire formed by twisting a plurality of wires, wherein the third electronic wire and the fourth electronic wire are twisted together to form a twisted pair electronic wire, and wherein a breaking elongation of the conductors of the third electronic wire and the fourth electronic wire is not 10% or more and 17% or less, and a tensile strength of the conductors of the third electronic wire and the fourth electronic wire is not 200 MPa or more and 400 MPa or less.”

Hayakawa discloses a wiring structure that is composed of two twisted larger conductors and two twisted smaller conductors as shown in figure 2B. Each of the smaller conductors are formed by twisting highly conductive strands of copper wires together (Col. 4, lines 31-50). 
Hayakawa also discloses that the larger conductors are formed from twisting highly conductive strands of copper wires together (Col. 4, lines 9-30). Hayakawa further discloses that the strands for each of the smaller conductors are capable of having a diameter of 0.05 to 0.30 and an overall diameter between 0.4 and 1.0 mm. An AWG 26 composed of 7/34 (strands/AWG) discloses the range of the claim.

Hayakawa disclosed that the conductors are highly conductive copper that indicates a purer copper as compared to a high alloy copper.
Fisk discloses that a soft alloy (including pure copper) copper wire has an elongation of 10% to 20% dependent on the alloy content. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an elongation in the range of 10% to 17% due to the composition of the alloyed copper wire as disclosed by Liptak, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, the claimed of a breaking elongation of 10% or more and 17% or less is disclosed.

Calmont discloses that a seven stranded wire AWG 26 wire has a breaking strength of 3.46 Kg. Using the understanding of breaking strength (BS) for a specific cross sectional area  the value of Kg/mm2 can be found. Therefore, for an AWG 26 seven stranded wire;
BS/ area = 3.46/ .14 mm2 = 24.71 Kg/mm2
This then converts to a tensile strength of 242.3 MPa
Therefore, the restriction of a tensile strength of 200 MPa to 400 Mpa requirement is met.

Therefore, using the knowledge disclosed by Fisk, Calmont and  Hayakawa with the modified Liptak the claimed invention is disclosed.

In regards to claim 9, a modified Liptak discloses;” The cable according to claim 8, wherein the first electronic layer and the second electronic layer are power supply lines, and the third electronic layer and the fourth electronic layer are signal lines.”
Hayakawa discloses that the two larger conductor set is used for power distribution and the two smaller conductor set is used for signals (Col. 4, lines 3-12 where the two larger conductors (1, 2) are for power and the two smaller (3, 4) are used for signal)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (US 9948047 hereinafter Hayakawa) in view of Liptak et al. (US 2017/0110222 hereinafter Liptak), and in further view of Calmont wire and cable (attached document hereinafter Calmont) ).

In regards to claim 10, Hayakawa discloses;” A cable comprising: a first electronic wire (Fig’s. 2A and 2B (2)); a second electronic wire (Fig’s. 2A and 2B (2)); a third electronic wire having a diameter smaller than a diameter of the first electronic wire and the second electronic wire (Fig’s. 2A and 2B (3)); a fourth electronic wire having a diameter smaller than a diameter of the first electronic wire and the second electronic wire (Fig’s. 2A and 2B (3)); and a jacket coated on the first electronic wire (Fig’s. 2A and 2B (22)), the second electronic wire (Fig’s. 2A and 2B (22)), the third electronic wire (Fig’s. 2A and 2B (32)), and the fourth electronic wire (Fig’s. 2A and 2B (32)), wherein each of the first electronic wire and the second electronic wire includes a first conductor and a resin insulating layer coated on the first conductor (Col. 4, lines 9-12), wherein the first conductor is a double twisted wire in which twisted wires formed by twisting a plurality of wires are twisted (Col.4 lines 9-12, Fig. 2B), wherein a diameter of the wire is 0.05 mm or more and 0.2 mm or less, wherein a cross-sectional area of the first conductor is 1.0 mm2 or more and 3 .0 mm2 or less (Col. 4, lines 13-19), wherein the insulating layer is disposed to be in close contact with the first conductor (Fig. 2A (shown)), wherein each of the third electronic wire and the fourth electronic wire includes a second conductor which is a twisted wire formed by twisting a plurality of wires, wherein the third electronic wire and the fourth electronic wire are twisted together to form a twisted pair electronic wire (Col. 4, lines 31-50, Fig. 2A):, but does not directly disclose;

“wherein a release layer is provided between the first electronic wire and the jacket and between the second electronic wire and the jacket”

“wherein a tensile strength of the first conductor is 200 MPa or more and 400 MPa or less, and wherein a tensile strength of the second conductor is [[not]] 200 MPa or more and 400 MPa or less.”

However, Liptak does disclose a wiring system where the insulated conductors are coated with a talc (Fig. 2 (114), paragraph 0058) used to permit easily removal of the insulation cover that surrounds the insulated wires. It would have been obvious to one skilled in the art to form a barrier between the wire insulation and a covering that would permit easy stripping so that electrical connections could be made to the imbedded wiring. Thus, using the talc powder as a barrier around the insulated conductors as disclosed by Liptak with the wiring structure disclosed by Hayakawa, the claimed portion of the invention is disclosed.


Hayakawa discloses the larger conductor (Fig. 2A (2) is configured such that a first
conductor 21 fanned by twisting highly conductive strands of copper, etc., is covered with a first insulation 22 formed of an insulating resin. Strands having a diameter of not less than 0.05 mm and not more than 0.30 mm can be used to form the first conductor 21. When using strands having a diameter of less than 0.05 mm, sufficient mechanical strength may not be obtained, causing a decrease in flex resistance. When using strands having a diameter of more than 0.30 mm, flexibility of the composite cable 1 may decrease.

Liptak further discloses;” A cable comprising: a first electronic wire (Fig. 2 (102a)); a second electronic wire (Fig. 2 (104a)); wherein a diameter of the wire is 0.05 mm or more and 0.2 mm or less (paragraph 0053 where the strand conductor can be AWG 32 having a diameter of .2 mm), wherein a cross-sectional area of the conductor is 1.0 mm2 or more and 3 .0 mm2 ( A conductor of 7/32 i.e. seven stranded conductors forming an AWG 24 has a cross sectional area of .24 mm2) or less. Thus, both Hayakawa and Liptak disclose similar wire structures and are capable of being a seven stranded AWG 24 wire.

Calmont discloses that a seven stranded wire AWG 24 wire as defined in claim 1 rejection has a breaking strength of 5.59 Kg. Using the understanding of breaking strength (BS) for a specific cross sectional area,  the value of Kg/mm2 can be found. Therefore, for an AWG 24 seven stranded wire;
BS/ area = 5.59/ .23 mm2 = 24.3 Kg/mm2
This then converts to a tensile strength of 238.3 Mpa
Therefore, using the similar large wire structures of Liptak and Hayakawa as a base design, the tensile strength is known for the larger conductors and the claimed invention is disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Please refer to the enclosed PTO-892 form for the citation ofpertinent prior art references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847